NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 HE ZI CHEN,                                      Nos. 14-72197
                                                       15-73583
                  Petitioner,
                                                  Agency No. A070-078-194
   v.

 JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM *
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        In these consolidated petitions for review, He Zi Chen, also known as Ren

Lin Qiu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) orders dismissing his appeal from an immigration

judge’s order denying his motion to reopen exclusion proceedings conducted in



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
absentia (No. 14-72197), and denying his subsequent motion to reconsider (No.

15-73583). We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen or reconsider and review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petitions for review.

      The agency did not err or abuse its discretion in denying Chen’s motion to

reopen, where Chen failed to demonstrate reasonable cause for his failure to

appear. See 8 C.F.R. § 1003.23(b)(4)(iii)(B). The record reflects notice of Chen’s

1991 exclusion hearing was sent to his attorney of record. See 8 C.F.R. § 292.5(a)

(notice shall be serviced on alien’s attorney of record unless unrepresented);

Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (notice to attorney of record

constitutes notice to the alien). Chen’s contention that former 8 C.F.R. § 242.1(c)

(1990) is applicable to his proceedings is unavailing, where the regulation applied

to Orders to Show Cause served in deportation proceedings, and not notice of

hearings served in exclusion proceedings. Accordingly, Chen’s due process claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due

process challenge, an alien must show error and prejudice).

      The agency also did not abuse its discretion in denying the motion to reopen

based ineffective assistance of counsel, where Chen failed to substantially comply

with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and any ineffective


                                          2                          14-72197 & 15-73583
assistance was not plain on the face of the record. See Castillo-Perez v. INS, 212
F.3d 518, 525 (9th Cir. 2000) (Lozada compliance is not dispositive where

ineffective assistance is plain on the face of the record).

      The BIA did not abuse its discretion in denying Chen’s motion to reconsider,

where the motion failed to identify any error of fact or law in the agency’s prior

decision denying his motion to reopen. See 8 C.F.R. § 1003.2(b)(1).

      Contrary to Chen’s contention, the BIA sufficiently explained its analysis.

See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      In light of our disposition, we do not reach Chen’s remaining contentions

regarding prejudice and due diligence.

      PETITIONS FOR REVIEW DENIED.




                                           3                         14-72197 & 15-73583